Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Michael Mark Martin, Richard Scott                   Appeal from the 124th District Court of
Martin, Jeffrey Webb Martin, Individually            Gregg County, Texas (Tr. Ct. No. 2019-
and on Behalf of Network Operator                    601-B). Memorandum Opinion delivered
Services, Inc., a Texas Corporation,                 by Justice Burgess, Chief Justice Morriss
Appellants                                           and Justice Stevens participating.

No. 06-19-00093-CV         v.

Ron Hutchison, Tony Cason, Tim Martin,
and Ronnie Martin, Appellees



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings.
       We further order that the appellees, Ron Hutchison, Tony Cason, Tim Martin, and
Ronnie Martin pay all costs of this appeal.



                                                     RENDERED NOVEMBER 19, 2020
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk